OPINION.
MoRRis:
The petitioner contends that its net income for 1922, after making due allowance for net loss in the year 1921 and applying *615the provisions of section 204 of the Revenue Act of 1921, is less than $25,000, and that it is thereby entitled to the $2,000 credit. That question has already been decided adversely to the petitioner in the Appeals of American Varnish Co., 2 B. T. A. 201, and S. W. Bridges & Co., 4 B. T. A. 750, and upon the authority of those appeals the determination of the Commissioner is approved.

The deficiency for 1922 is $815.80. Order will he entered accordingly.